Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 20, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  157509                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  In re Attorney Fees of MITCHELL T. FOSTER                                                                   Brian K. Zahra
  _______________________________________                                                               Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                  SC: 157509
                                                                     COA: 334309
                                                                     Oakland CC: 2015-253430-FH
  DAVID JOHN BERNARD,
           Defendant,
  and
  MITCHELL T. FOSTER,
           Appellant.

  _______________________________________/

          On order of the Court, the application for leave to appeal the February 27, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals.
  The Oakland Circuit Court abused its discretion by denying Foster’s request for any
  extraordinary fees for time spent consulting with defense expert Gerald Gabriel. Although
  the defendant ultimately pled no contest and it is not clear how beneficial Gabriel’s
  consultation was to the defense, it was outside the range of principled outcomes for the
  trial court to deny reimbursement altogether for time Foster spent consulting with Gabriel.
  As dissenting Judge Gleicher observed, “Foster was obligated to review more than 2,000
  pages of financial data and the preliminary examination testimony given by the
  prosecution’s expert,” a record that is “outside the realm of most criminal prosecutions.”
  And the trial judge granted the defense $12,500 specifically for the purpose of Foster being
  able to consult with Gabriel. We REMAND this case to the Oakland Circuit Court for
  further proceedings on extraordinary fees in light of this order. In all other respects, leave
  to appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 20, 2019
         a0313p
                                                                                Clerk